Citation Nr: 0428422	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for alopecia areata, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, denied 
increased ratings for alopecia areata and for an anxiety 
disorder.  

The Board notes that in April 2004, the RO denied the 
veteran's claim for total unemployability (TDIU).  The 
veteran's representative stated in its August 2004 Brief, 
that although the TDIU claim has not yet been appealed at the 
local level, the claim is inextricably intertwined with the 
presently appealed issues.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement (NOD) to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Since the veteran has not yet filed an NOD with the 
RO's April 2004 decision denying his claim for a TDIU, this 
issue is not currently before the Board on appeal.  The Board 
refers this matter to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The veteran's alopecia areata is manifested by patches of 
hair loss affecting 16.25 square centimeters (or 1.5%) of the 
veteran's scalp; and affecting areas on his left forearm, 
left wrist and right shin totaling 43.75 square centimeters. 

3.  The condition is not manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement; nor does 
the condition exist on 20 to 40 percent of the veteran's 
entire body or 20 to 40 percent of exposed areas.  Systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have not been required for a total duration of six 
weeks or more during a twelve-month period.    

4.  The veteran's anxiety disorder is manifested by excessive 
worry, restlessness, difficulty concentrating, disturbed 
sleep, feelings of helplessness, and daily anxiety attacks.  

5.  The veteran's anxiety disorder is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for alopecia areata is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.118, 
Diagnostic Codes 7831-7806 (both before and from August 30, 
2002).

2.  A rating is excess of 50 percent for an anxiety disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.130, 
Diagnostic Code 9413 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2002 rating decision; the November 
2002 Statement of the Case; the March 2003, September 2003, 
and April 2004 Supplemental Statements of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims for increased ratings for alopecia areata, and an 
anxiety disorder, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated February 2002, July 
2003, and July 2004 informed him of the types of evidence 
that would substantiate his claims, that he could obtain and 
submit private evidence in support of his claims, and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  In this case, the RO 
provided the veteran with VCAA notice in February 2002, prior 
to the issuance of the May 2002 rating decision.    

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
claims.  In the VCAA letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by February 2002, July 2003, and July 2004 letters 
and asked him to identify all medical providers who treated 
him for alopecia areata and for an anxiety disorder.  The RO 
has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran underwent VA examinations in March 2002 and in 
August 2003.  The VA also treated the veteran on an 
outpatient basis.  The Board finds that the VA examinations 
and outpatient reports provide sufficient findings upon which 
to rate the veteran's disabilities.  There is no duty to 
provide another examination or medical opinion.  Id.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Background

The veteran served on active duty from October 1989 to July 
1993.  In a March 1998 rating decision, the RO granted 
service connection for alopecia areata with an evaluation of 
10 percent effective July 1993, and granted service 
connection for a generalized anxiety disorder with an 
evaluation of 50 percent effective March 1995.  The veteran 
filed his claims for increased ratings in November 2001.  

In March 2003, the veteran underwent a VA examination.  He 
reported excessive worry that occurs on a daily basis, and 
that has a negative impact on his social relationships and 
his ability to function at his job.  He described feeling 
restless, irritable, and tense.  He also stated that he has a 
difficult time concentrating, his mind goes blank, and he has 
disturbed sleep.  Upon examination, the veteran was alert and 
oriented.  His mood and affect were consistent with this.  He 
fidgeted throughout the interview and demonstrated tightness 
in his shoulders and arms.  His thought processes were 
logical and goal directed; however, he had difficulty staying 
focused.  Speech was fluent and normal in rate and rhythm.  
He denied visual and auditory hallucinations.  He reported 
feeling helpless and hopeless and described what appeared to 
be passive suicidal thoughts.  Specifically, he related that 
sometimes he wonders if he is going to be able to deal with 
his worrying.  When asked directly, he denied any plan or 
intent to harm himself.  He also denied any homicidal plans 
or intentions.  He was able to recall two out of three 
stimulus words after a five-minute delay.  He was able to 
recall the third when provided a category cue.  He also 
described two incidents in which he awoke at night and had 
difficulty breathing.  He didn't feel that he would die or 
have a heart attack, but thought that it might have been an 
allergic reaction.  He has difficulty falling asleep, and 
difficulty staying asleep.  His score on the Beck Anxiety 
index places his symptoms within the severe range of anxiety 
symptoms.  His score on the Beck Depression Inventory 
suggests a moderate to severe level of depressive symptoms.  
He is capable of managing his own benefit payments in his own 
best interest.    

The veteran was also examined for alopecia areata.  The 
examiner noted that she had previously examined the veteran 
in July 2000, and that since that time, two new patches of 
alopecia had formed on the veteran's head.  Pursuant to an 
October 1993 VA examination, the veteran also had patches on 
his left forearm (5.5 cm x 4.5 cm), left wrist (5 cm x 3 cm), 
and right shin (2 cm x 2cm).  The veteran reported that he 
had skin cream, but that he wasn't using it very 
consistently.  Upon examination, the clinician noted two 
circular bare patches on the parietooccipital region of the 
scalp.  One was four cm in diameter; the other was three cm 
in diameter.  They had both been recently injected with 
cortisone by a dermatologist.

The veteran underwent subsequent VA examinations in August 
2003.  The veteran reported that he currently lives with his 
wife of 14 years, and three children.  He works at Wal-Mart 
as a forklift operator.  He has anxiety attacks at least 
weekly.  The veteran had a flattened affect.  He was very 
nervous and wriggled about in his chair during the interview.  
He also reported having a great deal of difficulty sleeping.  
He was able to do 2/3 step command.  He has been trying to 
return to school, but he finds himself unable to concentrate 
or remember complicated material.  He was unable to abstract 
on two proverbs that the clinician gave to him.  The veteran 
reported that he works from 9:00-1:00a.m. and finds it very 
difficult to sleep once he gets home.  When he does sleep, it 
is restless, and he wakes up fatigued.  There are many times 
when he wishes he did not have to go to work.  He worries 
because he does not understand many of the complicated 
requests that his supervisor makes.  He denied suicidal and 
homicidal ideation, obsessional rituals, irritability, and 
violence.  He admitted to feeling sad and overeating.  He was 
neat and clean, and there was no impairment of thought 
processes or communication.  He denied experiencing any 
hallucinations or delusions.  His behavior was appropriate 
except for some increased anxiety.  The clinician observed no 
long or short-term memory loss.  The veteran's rate and flow 
of speech were normal, without illogicalities or 
irrelevancies.  The veteran reported panic attacks once or 
twice a day, which are characterized by the veteran feeling 
like he is about to lose control.  He says that the attacks 
leave him exhausted.  The clinician found the veteran to be 
competent to manage his financial affairs.  He was diagnosed 
with a fairly severe anxiety disorder with depression.  The 
clinician noted that the veteran feels stressed by normal 
family interactions.  He has almost no purely social 
interactions but he gets along well with people at work.  His 
Global Assessment of Functioning (GAF) score is 55.         

In a separate August 2003 VA examination, the veteran stated 
that he noticed his hair falling out while he was serving in 
the Gulf War in 1990.  He was diagnosed with alopecia areata.  
After returning from the Gulf, he received a steroid 
injection.  The veteran stated that since service, there have 
always been bald spots on his head.  The hair will grow back, 
but then a new bald spot arises.  He gets a new bald spot 
about every three months.  They do not itch or hurt him, but 
he is self conscious of them.  He has been prescribed 
clobetasol ointment .5% bid prn, and advised to obtain over-
the-counter Rogaine.  

Upon examination, the veteran's scalp reveals four patches of 
alopecia.  They measure 3 cm in diameter, 2 cm in diameter, 
1.5 cm in diameter, and 1 cm in diameter for a total of 16.25 
square centimeters.  The clinician noted that the scalp 
measures 1089 square centimeters.  The area affected equals 
approximately 1.5% of the scalp.  The areas are nontender to 
palpation and do not cause the veteran any discomfort.  

Laws and Regulations

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Prior to August 30, 2002, the regulation concerning eczema 
(38 C.F.R. § 4.118, Diagnostic Code 7806) granted a 
noncompensable (zero percent) rating for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating was warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, a 10 percent rating is warranted where at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during a twelve 
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period. The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7831, 
effective August 30, 2002, alopecia areata warrants a maximum 
10 percent rating when the veteran experiences a loss of all 
body hair.  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, 
regarding anxiety disorders, a 50 percent is warranted if the 
veteran experiences occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
next highest rating of 70 percent is warranted only when the 
veteran experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.   

Analysis

Alopecia areata
The veteran is currently service connected for alopecia 
areata, which is evaluated as 10 percent disabling.  He seeks 
a higher rating.   

The Board notes at the outset that, effective on August 30, 
2002, the regulations pertaining to evaluations for skin 
disabilities changed.  See 67 Fed. Reg. 49590 (July 31, 
2002). 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 64 Fed. Reg. 
25202-25210 (2002), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5230, cannot be construed to have retroactive 
effect unless its language requires this result.  See Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  By its terms the regulation is effective 
August 30, 2002, see 64 Fed. Reg. 25202-25210, and it thus 
cannot be applied to the period prior to that date. However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, to the period on or after August 
30, 2002, the effective date of the new regulation, 38 C.F.R. 
§ 4.118, codes 7800, 7806.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change);  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 30, 2002, the veteran 
is entitled to a rating higher than 10 percent under the old 
criteria and (2) whether, for the period on and after August 
30, 2002, the veteran is entitled to a higher rating under 
either the old or the new criteria.

The Board notes that the veteran's condition has thus far 
been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
governing eczema.  The veteran's representative has argued 
that each of the veteran's bald spots should be evaluated 
separately as disfiguring scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The basis for the argument is that 
Diagnostic Code (DC) 7806 contains a note that reads "Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability."  The Board finds that DC 7806 
is the more appropriate code for evaluating alopecia areata.  
The characteristics by which disfiguring scars are rated 
include: elevation or depression of the skin on palpation, 
adherence to underlying tissue, hypo- or hyper-pigmentation 
of the skin, abnormal skin texture, missing underlying soft 
tissue, indurated and inflexible skin, visible or palpable 
tissue loss, and asymmetry of features.  The veteran's 
alopecia shows none of these defining characteristics by 
which scars are rated.  On the other hand, DC 7806 rates 
eczema in terms of the size of the affected area and by its 
treatment in the form of topical therapy or corticosteroids.  
The veteran has undergone both treatments. The March 2003 VA 
clinician reported the veteran's affected areas were given 
cortisone injections.  At his August 2003 VA examination, the 
veteran reported having been injected with steroids when he 
retuned from the Persian Gulf.  Furthermore, the clinician 
stated that the veteran had been prescribed skin cream, which 
he admitted he did not use very consistently.  Furthermore, 
the Board notes that the note cited by the veteran's 
representative was not in effect until August 30, 2002.  
Therefore, it is not applicable prior to that date.  The 
Board also notes that at the time the note took effect, 
another DC was specifically created to address the issue of 
alopecia areata (DC 7831).  It is that code that is the most 
appropriate code under which to evaluate the veteran's 
condition from August 30, 2002 forward.  

With regard to the representative's argument that each area 
without hair be rated separately, the Board finds that the 
veteran was service connected for the singular condition of 
alopecia areata.  Under either the former or current 
Diagnostic Code 7806, or the current Diagnostic Code 7831, 
which is specific for alopecia since August 30, 2002, the 
skin disease is rated as a single disability, regardless of 
the anatomical locations.  The criteria for rating skin 
diseases found in Code 7806 allow for higher ratings 
depending upon the total area involved.  A 10 percent rating 
is the maximum rating allowed for alopecia under Code 7831, 
regardless of the area or areas involved. 

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 as it 
existed prior to August 30, 2002, the next highest rating of 
30 percent would be warranted if the veteran suffered from 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  There is no evidence that the veteran suffers 
from any of these symptoms.  To the contrary, at the 
veteran's August 2003 VA examination, the clinician found 
that the veteran's condition affected approximately 1.5% of 
his scalp.  Furthermore, the veteran reported that the 
condition does not itch or hurt him, but he is self conscious 
of the bald spots.  

In order to warrant the next highest rating of 30 percent 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 as it currently 
exists, the veteran would have to show that 20 to 40 percent 
of his entire body or 20 to 40 percent of exposed areas are 
affect, or; that systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required for a total 
duration of six weeks or more during a twelve month period.  
As noted above, the VA clinician reported that the veteran's 
condition affected 16.25 square centimeters, which is 
approximately 1.5% of the 1089 square centimeter scalp.  The 
affected areas on the veteran's left forearm (5.5 cm x 4.5 
cm), left wrist (5 cm x 3 cm), and right shin (2 cm x 2 cm) 
total 43.75 square centimeters.  Therefore the veteran's 
condition clearly does not affect 20 to 40 percent of the 
veteran's body.  Furthermore, the condition has not warranted 
systemic therapy requiring corticosteroids or other 
immunosuppressive drugs.  Although the veteran stated that he 
was injected with steroids when he retuned from the Gulf, and 
he was injected with cortisone on at least one other 
occasion, at the time of the most recent examinations, the 
veteran was inconsistently treating his condition with 
topical cream.  He had been prescribed clobetasol ointment 
.5% bid prn, and advised to obtain over-the-counter Rogaine.  

Finally, as noted above, effective August 30, 2002, a new DC 
was created specifically for rating alopecia areata.  
Pursuant to DC 7831, the maximum rating for the condition is 
10 percent, which is warranted only when the veteran 
experiences a complete loss of all body hair.  

Therefore, entitlement to a rating in excess of 10 percent is 
not warranted under either the old or new skin rating 
criteria.                

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for alopecia areata, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Anxiety disorder
The veteran is currently service connected for an anxiety 
disorder, which is evaluated as 50 percent disabling.  He 
seeks a higher rating.  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, the next 
highest rating of 70 percent is warranted only when the 
veteran experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  The veteran has not shown 
such a high degree of impairment, and has specifically denied 
most of the characteristic symptoms.  

At the veteran's March 2003 VA examination, the veteran was 
alert and oriented.  His mood and affect were consistent with 
this.  He fidgeted throughout the interview, but his thought 
processes were logical and goal directed.  Speech was fluent 
and normal in rate and rhythm.  He denied visual and auditory 
hallucinations.  He denied any plan or intent to harm 
himself.  He also denied any homicidal plans or intentions.  
He was able to recall two out of three stimulus words after a 
five-minute delay.  He was able to recall the third when 
provided a category cue.  The clinician found him to be 
capable of managing his own benefit payments in his own best 
interest.    

At the veteran's August 2003 VA examination, the veteran 
reported living with his wife and three children.  He denied 
suicidal and homicidal ideation, obsessional rituals, 
irritability, and violence.  He was neat and clean, and there 
was no impairment of thought processes or communication.  He 
denied experiencing any hallucinations or delusions.  His 
behavior was appropriate except for some increased anxiety.  
The clinician observed no long or short-term memory loss.  
The veteran's rate and flow of speech were normal, without 
illogicalities or irrelevancies.  The clinician noted that 
the veteran feels stressed by normal family interactions, and 
that he has almost no purely social interactions.  However, 
he gets along well with people at work.  The clinician 
diagnosed the veteran with a fairly severe anxiety disorder 
with depression, but found that he was competent to manage 
his financial affairs.  His GAF score was 55.         

The overriding criterion for the evaluation of anxiety 
disorders is the veteran's level of functioning.  The level 
of functioning can most accurately be determined by the 
veteran's Global Assessment of Functioning (GAF) score.  A 
GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2001).

The veteran's GAF score indicates moderate symptoms that 
would limit his ability to function.  The veteran denied 
almost every symptom enumerated in the criteria for the next 
highest rating of 70 percent, therefore the Board finds that 
the veteran's condition more nearly warrants the current 
disability rate of 50 percent.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 50 percent for an anxiety disorder, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, 
supra.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected alopecia or anxiety disorder.  The 
governing norm in such exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b). The Board further notes 
that there is no evidence in the claims file of frequent 
periods of hospitalization for alopecia or an anxiety 
disorder.  There is also no evidence of marked interference 
with employment.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).









ORDER

A rating in excess of 10 percent for alopecia areata is 
denied.  

A rating in excess of 50 percent for an anxiety disorder is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



